DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
Application Status
Amended claim 1-18 and 20 are under examination.
Claim 19 is cancelled. 
Claim 1-18 and 20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldus (US 2005/0260306 A1) and in view of Torney et al. (US 2008/0010080 A1) as evidenced by Uyehara (Ref. U, Serious Eats, Potatos 101: All You Need to Know About Common Spuds) and Merriam Webster.
Regarding claim 1, 16 and 17, Baldus discloses an animal chew made from a dehydrated, blanched (cooked) sweet potato (cooked, dehydrated potato) (‘306, Abstract, [0006]). Baldus’ animal chew is considered a dehydrated potato food product because it is nutritious, digestible, dehydrated sweet potato (‘306, [0002]). Baldus’ dehydrated, blanched sweet potato (cooked, dehydrated potato) comprises a plurality of sweet potato slab or segments (slices), each potato slab, segment (slice) having a length (‘306, [0028]), a width (‘306, [0028]) and thickness (‘306, [0031]) wherein the length and the width of the slab, segment (slice) exceeds the thickness of the slab, segment (slice) (‘306, [0028]-[0031]). 
With respect to the new limitation, “…common potato…”, as evidenced by Uyehara, sweet potato is recognized as a common spud, as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12). The term “common” is define as belonging to or shared by two or more things as evidenced by Merriam Webster (https://www.merriam-webster.com/dictionary/common, bullet point 2a ), hence sweet potato are known to share a common area in the grocery sections wherein other potatoes are sold and additionally, sweet potato and potato share common scientific order Solanales, hence Baldus’ sweet potato are considered to meet the limitation of “common” potato. 
With respect to the limitation of “…cooked, dehydrated potato has a jerky jerky-like texture, wherein the jerky-like texture requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device…” as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17, Baldus discloses the dehydrated, blanched sweet potato (cooked, dehydrated potato) is hard and dry, yet with a slight flexibility (‘306, [0035]) which is considered jerky-like texture. However, Baldus does not explicitly discloses the dehydrated, blanched sweet potato (cooked, dehydrated potato) requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17.  However, Torney et a. (Torney) discloses a method of designing an oral dog product, including pet chews based on biometric analysis of capabilities of dog with respects to bite force (shearing force) (‘080, [0012], [0014],[0015]).  Torney discloses formulating chewing style (‘080, [0041]) with the pet chews is about 100 Newtons to about 700 Newtons (‘080, [0105]), which over laps the cited ranges in claim 1, 16 and 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Torney and Baldus are of the same field of endeavor of pet chew with texture. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use Torney’s formulating chewing style (‘080, [0041]) with the pet chews is about 100 Newtons to about 700 Newtons (‘080, [0105]) in Bladus’ animal chew made from the dehydrated sweet potato (cooked, dehydrated potato) to provide a desirable pet chew with texture to match the bite force (shearing force) of a specific class of dogs as taught by Torney (‘080, [0013]-[0015]; [0041], [0105]).
Regarding claim 2 and 3, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) has a moisture content of between about 7 and 35% (‘306, [0005], claim 1) which overlaps the cited range in claim 2 and 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5 and 7, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth in a format of an oil mist (moist flavoring material) on the surface of the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato).
Regarding claim 6, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]). Modified Baldus does not explicitly disclose the flavorants is sugar, salt or pepper. However, sugar, salt and pepper are conventional flavorants in the art to flavor food product. It would have been obvious to one of ordinary skill in the art to use conventional flavorants is sugar, salt or pepper in modified Baldus’ animal chew to provide a desired flavor profile, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 8 and 9, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth and sharked cartilage powder in a format of a dry baste (seasoning mixture) on the surface of the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato). With respect to claim 11, the sharked cartilage powder is considered a second flavoring material. 
Regarding claim 10
Regarding claim 12, 13, 14 and 20, it is noted the claimed invention is directed to a product, and not the process of the product. Hence the recitations of claim 12, 13, 14 and 20 directed to process steps are considered product by process claims. Attention is drawn to MPEP 2113 I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Modified Baldus meets the limitations as set forth in claim 1. 
Regarding claim 15, modified Baldus discloses animal chew made from the dehydrated sweet potato (cooked, dehydrated potato) (‘306, Abstract). Baldus’ animal chew is considered a dehydrated potato food product because it is nutritious, digestible, dehydrated sweet potato (‘306, [0002]) are cooked (‘306, [0007]). Baldus does not explicitly discloses a quantity of starch of the dried vegetables, potatoes have been gelatinized. However, it would have been obvious to one of ordinary skill in the art to expected Baldus’s the dehydrated sweet potato (cooked, dehydrated potato) have some quantity of starch of the dried vegetables, potatoes have been gelatinized, since cooking are known to impart to some degree gelatinized starch in potatoes. 
Regarding claim 18, modified Baldus discloses the flavorants including ginger, wherein ginger is known as a spice (‘306, [0038]).

Response to Arguments
Applicant asserts “…that the recited “common potato” recited in the pending claims is not a sweet potato nor could it be interpreted under its broadest reasonable interpretation to encompass sweet potato. 
At paragraph [0032], the subject application explains that various types of potatoes can be used for the disclosed and claimed dehydrated potato food product with a jerky-like texture, “including but not limited to Russet, Yukon Gold, Red, New, and Fingerlings, as well as any of the 4,000 other varieties of potatoes.” Common potatoes are distinct from sweet potatoes. Common potatoes belong to the nightshade family (Solanaceae) while sweet potatoes belong to the morning glory family (Convolvulaceae).
 Sweet potatoes are genetically distinct from common potatoes, as is clear from each’s unique taxonomical family, genus, and species. Moreover, the taxonomical description of the “sweet potato” cited above confirms that sweet potatoes and common (white) potatoes are very distinct species…”.

Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.
First, the specification as original filed, does not define the term “common potato” to exclude different varieties of potato, nor does it specific to exclude a potato, in other words sweet potato was not excluded in the specification. There instant specification a common potato is directed to a specific potato botanically, scientific family, genus and species.  
Second, the instant specification as filed discloses “…including but not limited (emphasis) to Russet, Yukon Gold, Red, New, and Fingerlings, as well as any of the 4,000 other varieties (emphasis) of potatoes.”  With respect to the new limitation, “…common potato…”, as evidenced by Uyehara, sweet potato is recognized as a common spud, as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12), as much the same 4,000 varieties as disclosed in Applicants’ specification. 
Third, the term “common” is define as belonging to or shared by two or more things as evidenced by Merriam Webster (https://www.merriam-webster.com/dictionary/common, bullet point 2a ); hence sweet potato are known to share a common area in the grocery sections wherein other potatoes are sold; additionally, sweet potato and potato share common scientific order Solanales, hence Baldus’ sweet potato are considered to meet the limitation of “common” potato. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Derby discloses sliced, cooked dehydrated vegetables (‘995, pg. 1, col. 1, ln. 1-17, col. 2, ln. 25-26) wherein the vegetables includes white potatoes (pg. 2, col. 4, ln. 57-67) and sweet potato (pg. 4, col. 8, ln. 34-36).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/Primary Examiner, Art Unit 1792